Citation Nr: 1609332	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-06 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran had service from November 1975 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2015, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the appeal in September 2015 in order for the Veteran's Social Security Administration records to be obtained.  These records were associated with the claims file in November 2015.  The Board finds that that there was substantial compliance with the September 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune, North Carolina.

2.  Psoriasis/psoriatic arthritis did not manifest in service or for many years thereafter.

3.  Psoriasis/psoriatic arthritis are unrelated to service to include exposure to volatile organic compounds.


CONCLUSIONS OF LAW

1.  Psoriasis was not incurred or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Psoriatic arthritis was not incurred or aggravated by service and psoriatic arthritis may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in a letter sent to the Veteran in March 2010.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The March 2010 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  The case was last adjudicated in a November 2015 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, private treatment records, and statements from the Veteran's representative.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

In order to ascertain the etiology of the Veteran's claimed disabilities, VA obtained medical opinions in May 2010, June 2010, and July 2012.  The July 2012 report reflects the examiner reviewed the Veteran's past medical history and provided opinions supported by rationale and citation to the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the July 2012 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Law and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). 
The National Research Council found that various diseases have a limited or suggestive association to certain contaminants found in water supplies at Camp Lejeune.  Psoriasis and psoriatic arthritis are not one of the named diseases. 

Psoriasis and Psoriatic Arthritis

The Veteran contends that his psoriasis and psoriatic arthritis are due to exposure to contaminated water while stationed at Camp Lejeune (CLCW) or are related to the skin manifestations he had in service. 

Service personnel records show that the Veteran had service at Camp Lejeune from February 1976 to August 1976 and VA has conceded his exposure to contaminated water. 

Although neither psoriasis nor psoriatic arthritis are on the list of 14 diseases with limited/suggestive evidence of an association with Camp Lejeune drinking water, the Veteran may still show that these disorders with which he has been diagnosed are related to the contaminated drinking water at Camp Lejeune.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).

Here, we conclude that the preponderance of the evidence establishes that the appellant did not have psoriasis during service, that his in-service skin manifestations were not a trigger for psoriasis or psoriatic arthritis and that the psoriasis and psoriatic arthritis are unrelated to his exposure at Camp Lejeune.

The Veteran's service treatment records show that he was seen in September 1977 for acne from working in the mess hall and that his symptoms had been present for one week.  An August 1978 treatment note indicates that the Veteran was seen for a rash on his feet and that the symptoms had been present for 10 months while deployed.  The Veteran underwent fungal testing that revealed a fungal infection.  An April 1979 treatment note shows the Veteran reported the onset of bumps on his face a few hours prior to treatment.  The assessment was contact dermatitis.

The Veteran's separation examination dated September 1979 shows the Veteran's skin was normal.

In support of his claim, the Veteran submitted narrative reports from his treating physicians.

The Veteran submitted a January 2010 letter from Dr. J.M., M.D.  This narrative notes that Dr. J.M. first treated the Veteran for psoriasis in 1983 and that the Veteran has had this condition since this time.  The Board notes that these opinions are based on the Veteran's post-service treatment history and his personal reports.

The Veteran submitted an updated narrative report from Dr. J.M., M.D. in April 2015.  The Veteran's treating physician noted that they had reviewed the medical record and that the Veteran's exposure to volatile organic compounds lead to a linear progression of his psoriasis.  

The Veteran was afforded a VA examination in May 2010.  The examiner opined that the Veteran's current psoriasis was at least as likely as not related to the tinea pedis and other rashes he had in service.  The examiner noted in support of their opinion that psoriasis is a genetically mediated autoimmune disease which is usually triggered by external or environmental factors.  The examiner also noted that fungal infections are a recognized trigger for psoriasis.  

The Veteran was afforded a VA examination in June 2010.  The examiner opined that the Veteran's current psoriasis was less likely than not related to the tinea pedis and other rashes he had in service.  The examiner cited a support for their opinion that bacterial or viral skin infections are known triggers for psoriasis, however, fungal infections, such as tinea pedis are not a known trigger for psoriasis.

The Veteran was afforded a VA examination in July 2012.  The examiner opined that the Veteran's current psoriasis was less likely than not related to the tinea pedis and other skin disorders he had in service.  

The examiner noted that the post-service treatment record shows the Veteran did not have manifestations of psoriasis in July 1996, December 1999, and June 2002.  The examiner identified a treatment note dated July 2002 where the Veteran reported a rash on his hands "since being exposed in Vietnam.  The assessment was contact dermatitis versus fungal dermatosis.

The July 2012 VA examiner addressed the Veteran's contention of exposure to volatile organic compounds, noting that exposure to these chemicals has been associated with a limited or suggestive relationship with various cancers, bone marrow diseases, renal and hepatic disease, female infertility and miscarriage, neurobehavioral effects and scleroderma, but not psoriasis.

The July 2012 examiner noted that the service treatment records did not show evidence of scaly skin conditions while stationed at Camp Lejeune.  The examiner noted that upon return from deployment, scaly skin samples tested positive for fungus.  The examiner also noted that a fungal infection was present in 2002, and even close skin scrutiny leading to skin biopsies in 1994 did not reveal any psoriasis.

The July 2012 examiner noted that the Veteran has a long history of smoking, and the fact that he has a long smoking history has a more likely association with his psoriasis than any speculative link to Camp Lejeune water toxins.  In support of their opinion, the examiner cited to a May 2010 Journal of Autoimmunity article that states that smoking is risk factor for the development of psoriasis.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of skin infections.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to relate that which he has been told by a professional.  Here, we accept that he has been told that the in-service manifestations were a trigger for psoriasis and that there was a relationship to exposure while at Camp Lejeune.

The issues before the Board are whether the Veteran had psoriasis during service or whether post service psoriasis or psoriatic arthritis are due to service, to include Camp Lejeune exposure or other triggering events.

The evidence is clear that the appellant had manifestations involving the skin during service.  However, there is no competent evidence that any of the skin manifestations were indicative of psoriasis.  In fact, when addressed by a professional, it was concluded that the appellant did not have psoriasis during service or in proximity to separation.  As noted above, skin biopsy in 1994 and treatment in July 1996, December 1999, and June 2002 did not reveal the presence of psoriasis.  We find that the biopsies are highly probative of whether the appellant had psoriasis.

To the extent that there is a medical opinion linking psoriasis or psoriatic arthritis to the in-service pathology (a trigger), we find that the opinion is lacking in accepted reasoning and has been rejected by another professional.  That subsequent professional determined that there was no accepted evidence that there was a link or trigger between this Veteran's in-service skin findings and his psoriasis.

The Board finds any assertion of on-going symptoms of psoriasis since service is far less credible and probative than the post-service treatment records showing a lack of psoriasis for many years after service.  Further, the Veteran's treating physicians have provided statements that he has manifested psoriasis in 1983 rather than since service.  

In regard to exposure at Camp Lejeune, there is positive and negative evidence.  The record establishes that he had had exposure while stationed at that base.  There is also a favorable opinion to the effect that the exposure to volatile organic compounds produced a linear progression of the psoriasis.  Although this evidence is positive, it is remarkably conclusory and is accorded little probative value.

The Board finds that the July 2012 VA opinion is probative and persuasive as to the etiology of the Veteran's psoriasis.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions (including his complaints regarding treatment in service for skin infections and his exposure to volatile organic compounds) and based their opinions following a review of the claims folder as well as a complete physical examination.  The July 2012 VA examiner also provided a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds that the VA medical opinion from July 2012 is the most probative evidence of record and weighs against the claim.  This opinion is of more probative weight than the Veteran's statements and the lay statements of his spouse that his psoriasis is related to his service.  The Board further finds that the service records do not show any manifestation of psoriasis.  Further, in view of the normal separation examination and the lack of any evidence of psoriasis manifestations for many years after discharge, the assertion of an onset of psoriasis shortly after service and an on-going symptomatology is not credible.  

Here, there is positive and negative evidence.  The positive evidence includes the Veteran's lay evidence, the Veteran's spouse's February 2011 statement regarding ongoing skin problems, and the Veteran's treating physician's records and opinions.  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's psoriasis to an in-service disease or exposure to volatile organic compounds, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence indicating a post-service onset.

Finally, the Board notes that the Veteran's psoriasis has been attributed to a known risk, smoking.  The July 2012 examiner found that his smoking had a stronger relationship to his development of psoriasis than his exposure to volatile organic compounds or his in-service fungal infections and acne.  The examiner provided support for their opinion, citing to a peer-reviewed, scientific journal that indicates that smoking is a known risk for the development of psoriasis.

Based upon the more probative evidence of record, the Board concludes that psoriasis and psoriatic arthritis were not manifest during service and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for psoriasis is denied.

Service connection for psoriatic arthritis is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


